Action against the constable of Wilmington township, Los Angeles county, and his bondsmen to recover damages for injuring the person of plaintiff while arresting him. The trial was by the court without a jury, and plaintiff had judgment, from which defendants appealed. The arrest was made in the town of San Pedro, and the court found that at the time plaintiff was "willfully and maliciously disturbing the peace and quiet of the neighborhood," etc.; that in order "to stop his disturbance," the constable, defendant Matheus and his deputy, one Mathews, seized hold of plaintiff and placed iron nippers or handcuffs on plaintiff's wrists; that when they attempted to arrest plaintiff "he violently and with force resisted said arrest," and in order to make the arrest the constable called upon the bystanders to assist him and his deputy, and several persons responded to the call and gave their assistance; "that the plaintiff struck said Matheus in the face with his fist, whereupon said Matheus [the constable] then violently struck plaintiff over the head with a pistol covered with a scabbard, thereby cutting plaintiff's scalp and causing it to bleed profusely, and the said Mathews [the deputy] drew his pistol and willfully shot plaintiff in the back. That said Matheus and Mathews, assisted by other persons, then took plaintiff to the city jail." The arrest was made for a breach of the peace committed in the sight of the officers and without a warrant, and at the time plaintiff was a stranger to the constable and his deputy, and whatever was done by the officers was "by virtue of and under color of their said *Page 576 
offices." The court further found: "That while making said arrest . . . . the said Matheus, in striking said plaintiff over the head with his said pistol, and the said Mathews, in shooting said plaintiff in the back, . . . . used excessive force, and more force than was necessary to be used by them in overcoming plaintiff's said resistance while making said arrest, and in using such excessive and unnecessary force at said time and place, acted wrongfully and negligently." The findings then describe the nature of the wound inflicted by the pistol, which was severe, and disabled plaintiff from pursuing his occupation for some time. The court then finds "that by reason of the wrongful and negligent acts of defendant Matheus as such constable, and said Matheus, as such deputy constable, in using such excessive and unnecessary force in striking and shooting said plaintiff . . . . the condition of the bond mentioned in the complaint was broken," etc.
Appellants say in their brief: "It is conceded that an officer must not use any more force than is necessary to accomplish the arrest, and if the findings had simply been to the effect that Matheus and Mathews used excessive force, then we concede that this judgment should stand, but the findings went further, and are that the said Mathews drew his pistol and `willfully' shot plaintiff in the back," and it is hence claimed that this act of the deputy was extraofficial, for which the officer is not liable. (Citing Mechem on Public Officers, secs. 797, 798.)
Appellants' contention rests upon the assumption that the word "willfully" in the findings was used with reference to its meaning in connection with penal statutes or as implying malice. It is so used in the most of the cases cited by appellants. We do not think that the findings, when considered together, sustain appellants' contention. The court meant no more than to say that the act of the deputy was intentional, but not malicious. In one of the findings the force used by the officer and his deputy was characterized as "excessive and unnecessary," and as "wrongfully and negligent." But there is nothing in the findings, when fairly interpreted, to indicate that, in the opinion of the trial court, the force used was maliciously exercised or with any wicked intent. The plaintiff was a stranger to both the officer and his deputy, was in the commission of a breach of the peace, *Page 577 
and when the arrest was attempted he resisted with force, even to the extent of assaulting the officer, and requiring the assistance of bystanders to overcome his resistance. It was during this encounter, as the findings show, that the deputy fired upon the plaintiff. The shooting was unnecessary, wrongful, and negligent as the court found, and it was also "willful" as found, but we do not think it was malicious or extraofficial, and we think the court so intended to be understood.
"Words and phrases are construed according to the context and the approved usage of the language; but technical words and phrases, and such as have acquired a peculiar and appropriate meaning in law, or are defined in the succeeding sections, are to be construed according to such peculiar and appropriate meaning or definition." (Code Civ. Proc., sec. 16.) But when technical words are used, they should be given their ordinary and popular meaning unless the context shows that they are used in a technical sense. (Weill v. Kenfield, 54 Cal. 111.) The word "willful" is not necessarily technical, nor has it acquired a peculiar meaning in law which is universally accepted. It is used with reference to desertion in the Civil Code, section 95, and in that connection signifies intentional, which is its ordinary signification, and does not imply any malice or wrong toward the other party (Benkert v. Benkert, 32 Cal. 468); and the same may be said of "willful neglect of the husband to provide for his wife the common necessaries of life." (Civ. Code, sec. 105)
"The word "willfully," when applied to the intent with which an act is done or omitted, implies simply a purpose or willingness to commit the act or make the omission referred to." (Pen. Code, sec. 7.) We have no right to assume that the court used the word in any other sense than as the findings, considered as a whole, show that the court intended to use it; and it seems to us quite clear that the intention was to use the word in its ordinary sense.
We advise that the judgment be affirmed.
Gray, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed. Temple, J., McFarland, J., Henshaw, J. *Page 578